Citation Nr: 0946074	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disorder 
manifested by low back pain.

4.  Entitlement to service connection for a disorder 
manifested by leg cramps.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to 
March 1978.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.
 
In March 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In September 2007, the Board remanded the claims on appeal, 
which at that time included a claim for service connection 
for headaches, to the RO for additional development.  In a 
March 2009 rating action, the Veteran was granted service 
connection for headaches; hence, as this is a full grant of 
the benefits sought specific to this matter, it is no longer 
before the Board.

Thereafter, the RO continued the denial of the claims for 
service connection, noted above (as reflected in a March 2009 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for appellate consideration.

The issues of service connection for hypertension, a disorder 
manifested by low back pain, and a disorder manifested by leg 
cramps will be considered within the Remand section of this 
document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The medical evidence of record shows that the Veteran's 
currently diagnosed anxiety disorder, not otherwise 
specified, is more likely than not related to his military 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for an acquired 
psychiatric disorder, diagnosed as anxiety disorder, not 
otherwise specified, are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the Veteran's claim for 
service connection for an acquired psychiatric disorder, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished. 



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy."  38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id.

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.

The Veteran asserts that he has a psychiatric disorder, 
variously diagnosed as PTSD, depression, and anxiety 
disorder, related to service.

In this case, the Board notes that the Veteran has a 
diagnosis of PTSD that was rendered by a Vet Center licensed 
clinical social worker in May 2001 and that VA medical 
records dated from May 2001 to September 2001 reflect that 
the Veteran received treatment for depression/PTSD.  In May 
2008, the U.S. Army and Joint Services Records Research 
Center verified that during the time the Veteran was assigned 
to the 47th Transportation Company during his service in 
Vietnam, they sustained mortar and rocket attack in Long 
Binh.  However, at the time of the earlier PTSD diagnoses, 
the Veteran's stressors had not yet been verified, hence, a 
valid diagnosis of PTSD related to an in-service stressor 
could not have been made for the purposes of satisfying the 
criteria of 38 C.F.R. § 3.304(f).  Moreover, the Veteran was 
afforded a November 2008 VA PTSD examination by a VA 
psychologist who after reviewing the claims file and 
performing a thorough evaluation of the Veteran concluded 
that while the Veteran had been diagnosed in the past with 
PTSD, the Veteran's symptoms were of insufficient range and 
intensity to warrant full diagnostic criteria for PTSD.  
Instead, the Veteran was diagnosed with anxiety disorder, not 
otherwise specified.  

In a March 2009 supplemental opinion, the VA psychologist 
opined that it was at least as likely as not that the 
Veteran's problems diagnosed by him as anxiety disorder not 
otherwise specified were caused by military service.  VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of VA medical professionals, and are not 
permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, in 
light of the favorable VA medical opinion,  service 
connection for an acquired psychiatric disorder, diagnosed as 
anxiety disorder, not otherwise specified, is granted.




ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as anxiety disorder, not otherwise specified, is 
granted.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

A review of the claims file reveals that one of the 
directives in the September 2007 remand was not followed.  In 
this regard, the Board instructed the RO to obtain all VA 
medical records during 2003 and for the period from December 
2004 to the present.  However, none of the VA records were 
obtained; hence, further remand of this matter is warranted.

In addition, the Board notes that while the Veteran was 
afforded a VA examination, he was not provided with the 
specifically requested VA examinations (i.e. orthopedic and 
cardiovascular) by physicians with the appropriate expertise.  
The Board finds that the current opinion lacks sufficient 
supporting details, and lacks clarity, specifically in that 
the VA examiner opined that the current complaints of back 
pain and leg cramps are less likely than not related to 
diagnosed hypertension, instead of whether it was at least as 
likely as not that hypertension, a disorder manifested by low 
back pain, and a disorder manifested by leg cramps were 
related to military service.  Hence, a remand for additional 
VA examinations is warranted, as directed below. 

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should obtain all VA 
medical records from the year 2003, and 
for the period from December 2004 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo VA orthopedic 
and cardiovascular examinations, by 
physicians with the appropriate 
expertise, at a VA medical facility. The 
entire claims file must be provided to 
each physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail.

Each examiner is requested to identify 
each underlying disorder for the 
condition they were requested to evaluate 
and offer an opinion as to whether any 
such disorder(s) is at least as likely as 
not (50 percent or greater probability) 
had it's onset in service or is related 
to the Veteran's service.  In rendering 
the requested opinions, the examiners are 
requested to comment on the relevant 
findings in the Veteran's service 
treatment records, as well as the March 
2007 opinion from Dr. G.J.P., that the 
Veteran's back pain is directly related 
to injuries sustained during his service 
in Vietnam. 

Each examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached. 

3.  Thereafter, the RO/AMC should 
readjudicate each of the claims for 
service connection on appeal in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC. The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the March 
2009 SSOC. An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


